            Case 3:18-cv-13973-MAS-TJB Document 7-1 Filed 10/29/18 Page 1 of 22 PageID: 146



                    Law Offices
                    PARKER McCAY P.A.
                    By: Brett E.J. Gorman, Esquire
                    9000 Midlantic Drive, Suite 300
                    P.O. Box 5054
                    Mount Laurel, New Jersey 08054
                    (856) 596-8900
                    bgorman@parkermccay.com
                    Attorneys for Defendant, Princeton Public Schools Board of Education

                                        UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF NEW JERSEY

                                                         HONORABLE MICHAEL A. SHIPP
                    A.W. o/b/o N.W.,
                                                         CIVIL ACTION
                                       Plaintiff,
                                                         No. 3:17-cv-13973
                          v.

                    Princeton Public Schools Board of
                    Education,

                                       Defendants.




                                                                                           ____

                      DEFENDANT’S BRIEF IN SUPPORT OF ITS MOTION TO DISMISS
                                     PLAINITFF’S COMPLAINT
LAW OFFICE
Parker McCay P.A.
                                                                                           ____
Case 3:18-cv-13973-MAS-TJB Document 7-1 Filed 10/29/18 Page 2 of 22 PageID: 147




                                                    TABLE OF CONTENTS
       STATEMENT OF FACTS ......................................................................................................... 1
       LEGAL ARGUMENT ................................................................................................................ 6
                 I. STANDARD OF REVIEW......................................................................................... 6
                 II. PLAINTIFF WAIVED HER RIGHT TO BRING THE COMPLAINT
                     BEFORE THIS COURT THROUGH A VALID SETTLEMENT
                     AGREEMENT. ......................................................................................................... 8
                 III. SHOULD THE COURT INVALIDATE THE SETTLEMENT AGREEMENT,
                     THE ENTIRETY OF THE COMPLAINT MUST BE DISMISSED FOR
                     FAILURE TO EXHAUST ADMINISTRATIVE REMEDIES AND THE
                     MATTER SHOULD BE REMANDED TO THE OFFICE OF
                     ADMINISTRATIVE LAW FOR ADJUDICATION. ......................................... 14
       CONCLUSION ......................................................................................................................... 19
Case 3:18-cv-13973-MAS-TJB Document 7-1 Filed 10/29/18 Page 3 of 22 PageID: 148



                                                    TABLE OF AUTHORITIES


       Cases
       Abbott Labs. V. Gardner, 387 U.S. 136 (1967) .......................................................................... 15
       Ashcroft v. Iqbal, 556 U.S. 662 (2009)......................................................................................... 7
       Baer v. Chase, 392 F.3d 609 (3d Cir. 2004) ................................................................................. 9
       Batchelor v. Rose Tree Media Sch. Dist., 759 F.3d 266 (3d Cir. 2014) ..................................... 14
       Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) ....................................................................... 7
       Burlington Coat Factory Sec. Litig., 114 F.3d 1410 (3d Cir.1997) .............................................. 7
       Finocchiaro v. Squire Corrugated Container Corp., CIV.A.05-5154(SRC) (D.N.J. Jan. 28,
         2008) ......................................................................................................................................... 9
       Green v. John H. Lewis & Co., 436 F.2d 389 (3d Cir. 1970) ....................................................... 9
       Komninos by Komninos v. Upper Saddle River Bd. Of Educ., 13 F.3d 775 (3rd Cir. 1994) ..... 15
       Malleus v. George, 641 F.3d 560 (3d Cir.2011) ........................................................................... 8
       Morse v. Lower Merion Sch. Dist., 132 F.3d 902 (3d Cir.1997) ................................................. 7
       Nolan v. Lee Ho, 120 N.J. 465 (1990) .......................................................................................... 8
       Pascarella v. Bruck, 190 N.J. Super. 118 (App. Div. 1983) ......................................................... 9
       Pension Guaranty Corp. v. White Consol. Indus., 998 F.2d 1192, 1196 (3d Cir.1992) ............... 7
       Phillips v. County of Allegheny, 515 F.3d 224 (3d Cir.2008)...................................................... 7
       Rocks v. City of Philadelphia, 868 F.2d 644 (3d Cir.1989) ......................................................... 7
       Santiago v. Warminster Twp., 629 F.3d 121 (3d. Cir. 2010) ) ..................................................... 8
       United States v. Lightman, 988 F.Supp. 448 (D.N.J.1997) .......................................................... 9
       United States v. Zoebisch, 2013 aff'd, 586 Fed. Appx. 852 (3d Cir. 2014).................................. 9
       Zong v. Merrill Lynch Pierce Fenner & Smith, Inc., 632 Fed. Appx. 692 (3d Cir. 2015), cert.
         denied, 137 S. Ct. 1812 (2017) ................................................................................................. 9
       Rules
       F.R.C.P. 12(b)(6)………………………………………………………………………….6,12,19
Case 3:18-cv-13973-MAS-TJB Document 7-1 Filed 10/29/18 Page 4 of 22 PageID: 149



                                       STATEMENT OF FACTS

                   1. Princeton Public Schools Board of Education (hereinafter “District”)

       is the local educational agency responsible for the operations of the Princeton

       Public School District, a prekindergarten through twelfth grade public school

       district.

                   2. N.W. is a student who resided within the District until the end of the

       2017-2018 school year.

                   3. On August 27, 2015, Petitioner filed a due process petition against

       the District seeking an out-of-district placement for N.W. and compensatory

       education.

                   4. The aforementioned matter was resolved via a Settlement

       Agreement, dated October 29, 2015 (hereinafter “Prior Agreement”). (Exhibit

       “A”)

                   5. The Prior Agreement provides, in relevant part, that, at Petitioner’s

       request, N.W. would be placed at the Fusion Academy in Princeton, New Jersey

       for sixth grade during the 2015-2016 school year and for seventh grade during

       the 2016-2017 school year, and the District would pay tuition directly to the

       Fusion Academy for same. Id.




                                                  1
Case 3:18-cv-13973-MAS-TJB Document 7-1 Filed 10/29/18 Page 5 of 22 PageID: 150



                6. The District complied fully with the Prior Agreement and maintained

       N.W.’s placement at the Fusion Academy during the 2015-2016 and 2016-2017

       school year.

                7. On or about January, 2017, A.W. contacted the District and indicated

       that she was considering enrolling N.W. in the District.

                8. On or about February, 2017, the District conducted an IEP meeting

       with A.W. in attendance. Plaintiff subsequently filed a due process petition in

       the Office of Administrative Law (hereinafter “OAL”) that was assigned to the

       Honorable Dean Buono, ALJ (hereinafter “ALJ”).

                9. On September 7, 2017, the District filed a motion for partial

       summary decision, which the ALJ granted by way of a Court Order. The Order

       indicated that only issues concerning claims from July 1, 2017 forward could

       proceed and all claims prior to that date were barred as a result of the Prior

       Agreement.

                10.On September 8, 2017, Plaintiff filed an application for emergent

       relief before the ALJ seeking an intent to pay letter from the District for N.W.’s

       tuition at the Fusion Academy but later changed the relief to placement at the

       Lewis School.




                                               2
Case 3:18-cv-13973-MAS-TJB Document 7-1 Filed 10/29/18 Page 6 of 22 PageID: 151



                11.N.W. did not attend the Fusion Academy at the beginning of the

       2017-2018 school year, which the District had agreed to maintain as the “stay

       put” placement pursuant to the terms of the Prior Agreement.

                12.On September 28, 2017, the ALJ issued his decision denying

       Plaintiff’s petition for emergent relief and finding that the Fusion Academy was

       the “stay-put” placement. (Document 32-2 under docket 3:17-11432).

                13.This decision was subsequently appealed and is pending before the

       Honorable Michael Shipp under docket 3:17-11432. Under that docket, there are

       two pending applications filed by the District seeking dismissal with prejudice of

       the complaint in that docket and the pending complaint under this docket.

       (Documents 23 and 29 under docket 3:17-1143).

                14.This matter was scheduled to commence to a due process hearing on

       March 2, 2018. However, prior to the start of the hearing, the parties entered into

       settlement discussions, and came to an agreement that stated, in relevant part, that

       (1) the District would reimburse the parent in an amount not to exceed $42,194.00

       for 2017-2018 tuition at the Lewis School, (2) the District would reimburse the

       parent in an amount not to exceed $45,000 for the 2018-2019 tuition at the Lewis

       School, (3) for the costs already made by Plaintiff for the 2017-2018 school year,

       the District would issue the payment in a lump sum but the remaining costs, as

       well as the costs for the 2018-2019 school year, would be made on a monthly



                                                3
Case 3:18-cv-13973-MAS-TJB Document 7-1 Filed 10/29/18 Page 7 of 22 PageID: 152



       basis, (4) all payments made by the District shall be issued upon receipt of proof

       of payment and attendance of N.W. at the Lewis School within forty five days of

       receipt of the aforementioned documentation, (5) Plaintiff agreed to dismiss with

       prejudice the complaint filed under docket number 3:17-11432, and (6) a general

       release of all claims against the District and its employees. (Document 23-2, p. 8

       under docket 3:17-11432).

                 15.This Agreement was memorialized in writing, reviewed by Plaintiff,

       read into the record before the ALJ, the ALJ voir dired Plaintiff regarding its

       terms, and Plaintiff swore – under oath – that she consented to the Agreement.

       Plaintiff, a licensed attorney, then signed the Agreement in the presence of the

       ALJ and opposing counsel. (Document 35-1 under docket 3:17-11432).

                 16.The Settlement Agreement dated March 2, 2018 (hereinafter

       “Agreement”), having been subject to approval by the Board of Education, was

       signed by the Board President and Board Secretary and then approved by the full

       Board on March 23, 2018. (Document 23-2, p. 8 under docket 3:17-11432).

                 17.On April 24, 2018, the District filed a Motion to Accept Settlement

       and Issue Final Order in the OAL. (Document 23-2, p. 44 under docket 3:17-

       11432).

                 18.On May 17, 2018, the ALJ issued an order and accompanying

       written opinion granting Defendant’s motion and shortly thereafter the District



                                               4
Case 3:18-cv-13973-MAS-TJB Document 7-1 Filed 10/29/18 Page 8 of 22 PageID: 153



       performed as to its obligations under the Agreement by issuing payment to

       Plaintiff in the amount of $42,194.00. (Document 23-2, p. 62 under docket 3:17-

       11432).

                 19.On May 20, 2018, Plaintiff filed a Motion for Reconsideration which

       was denied on June 20, 2018 as procedurally deficient and not cognizable under

       the IDEA. (Document 23-2, p. 77 under docket 3:17-11432).

                 20.On September 25, 2017, Plaintiff filed an amended complaint in this

       docket alleging claims which were waived by and through the Agreement.

       Service was effectuated on October 8, 2018. (Document 3).

                 21.The District files the following application seeking the dismissal of

       the complaint with prejudice.




                                               5
Case 3:18-cv-13973-MAS-TJB Document 7-1 Filed 10/29/18 Page 9 of 22 PageID: 154



                                    LEGAL ARGUMENT

             I.     STANDARD OF REVIEW

             Federal Rule of Civil Procedure 12(b)(6) provides for dismissal of an

       action for, “failure to state a claim upon which relief can be granted.” See Fed. R.

       Civ. P. 12(b)(6). The Supreme Court has held that in order to state a claim, “a

       Plaintiff’s obligation to provide the grounds of his “entitlement to relief” requires

       more than labels and conclusions, and a formulaic recitation of the elements of a

       cause of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007). The

       Supreme Court has further held that, “a claim has facial plausibility when the

       Plaintiff pleads factual content that allows the Court to draw the reasonable

       inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

       Iqbal, 556 U.S. 662, 677 (2009). In reviewing a pleading for sufficiency, the

       Supreme Court has determined that a court must, “take all of the factual

       allegations in the complaint as true,” but they are, “not bound to accept as true a

       legal conclusion couched as a factual allegation,” Id. at 678. Quoting Twombly,

       550 U.S. 544, 556 (2007).

             The Third Circuit has held that, “stating ... a claim requires a complaint

       with enough factual matter (taken as true) to suggest the required element. This

       does not impose a probability requirement at the pleading stage, but instead

       simply calls for enough facts to raise a reasonable expectation that discovery will



                                                6
Case 3:18-cv-13973-MAS-TJB Document 7-1 Filed 10/29/18 Page 10 of 22 PageID: 155



       reveal evidence of the necessary element.” Phillips v. County of Allegheny, 515

       F.3d 224, 234 (3d Cir.2008)(internal quotations omitted) (citing Twombly, 127

       S.Ct. at 1965). It has been held that although a court does not need to credit a

       complaint's “bald assertions” or “legal conclusions,” it must view all of the

       allegations in the complaint as well as all reasonable inferences that can be drawn

       therefrom in the light most favorable to the plaintiff. Morse v. Lower Merion Sch.

       Dist., 132 F.3d 902, 906 (3d Cir.1997) (citing Rocks v. City of Philadelphia, 868

       F.2d 644, 645 (3d Cir.1989)); see also In re Burlington Coat Factory Sec.

       Litig., 114 F.3d 1410, 1429–30 (3d Cir.1997). The Third Circuit has advised that

       in evaluating a motion to dismiss pursuant to Fed.R.Civ.P. 12(b) (6), the Court

       may consider only the Complaint, exhibits attached to the Complaint, matters of

       public record, and undisputedly authentic documents if the Plaintiff's claims are

       based on those documents. Pension Guaranty Corp. v. White Consol. Indus., 998

       F.2d 1192, 1196 (3d Cir.1992).

             Applying the principles of Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell

       Atl. Corp. v. Twombly, 550 U.S. 544 (2007), the Third Circuit has set forth a

       three-part analysis that a district court must conduct when evaluating whether

       allegations in a complaint survive a 12(b)(6) motion to dismiss:

                   First, the court must “tak[e] note of the elements a
                   plaintiff must plead to state a claim.” Second, the court
                   should identify allegations that, “because they are no
                   more than conclusions, are not entitled to the assumption

                                               7
Case 3:18-cv-13973-MAS-TJB Document 7-1 Filed 10/29/18 Page 11 of 22 PageID: 156



                     of truth.” Finally, “where there are well-pleaded factual
                     allegations, a court should assume their veracity and then
                     determine whether they plausibly give rise to an
                     entitlement for relief.”

             [Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d. Cir.
             2010) (quoting Iqbal, 556 U.S. at 675, 679).]

             The Third Circuit has further explained, “This means that our inquiry is

       normally broken into three parts: (1) identifying the elements of the claim, (2)

       reviewing the complaint to strike conclusory allegations, and then (3) looking at

       the well-pleaded components of the complaint and evaluating whether all of the

       elements identified in part one of the inquiry are sufficiently alleged.” Malleus v.

       George, 641 F.3d 560, 563 (3d Cir.2011).

             With that framework in mind, and for the reasons stated below, the District

       respectfully requests that the Court enter an order Dismissing Plaintiff’s

       Complaint, finding that Plaintiff has failed to state a claim upon which relief may

       be granted.

             II.     PLAINTIFF WAIVED HER RIGHT TO BRING
                     THE COMPLAINT BEFORE THIS COURT
                     THROUGH     A   VALID   SETTLEMENT
                     AGREEMENT.

             New Jersey has a strong public policy in favor of settlements. See Nolan v.

       Lee Ho, 120 N.J. 465, 472 (1990). “An agreement to settle a lawsuit is a contract

       which . . . may be freely entered into, and which a court, absent a demonstration

       of ‘fraud or other compelling circumstances,’ should honor and enforce as it does

                                                8
Case 3:18-cv-13973-MAS-TJB Document 7-1 Filed 10/29/18 Page 12 of 22 PageID: 157



       other contracts.” Pascarella v. Bruck, 190 N.J. Super. 118, 124-125 (App. Div.

       1983). Disputes regarding settlement agreements should be resolved by applying

       general principles of local contract law. Green v. John H. Lewis & Co., 436 F.2d

       389, 390 (3d Cir. 1970). In accordance with traditional principles of contract law,

       “parties create an enforceable contract when they agree to the essential terms and

       manifest an intent that the terms bind them.” Baer v. Chase, 392 F.3d 609, 619

       (3d Cir. 2004).

             “Where a party to an agreement-in-principle suddenly changes its mind and

       refuses to execute the written contract without explanation, the court

       must enforce the agreement.” United States v. Lightman, 988 F.Supp. 448, 463

       (D.N.J.1997); see e.g., Zong v. Merrill Lynch Pierce Fenner & Smith, Inc., 632

       Fed. Appx. 692, 695 (3d Cir. 2015), cert. denied, 137 S. Ct. 1812 (2017)

       (enforceable settlement agreement where transcript demonstrated that the

       opposing party explicitly agreed to material terms); Finocchiaro v. Squire

       Corrugated Container Corp., CIV.A.05-5154(SRC), 2008 WL 305337, at *3

       (D.N.J. Jan. 28, 2008) (finding there was an enforceable agreement where parties

       placed terms of the agreement on the record and the opposing party agreed to

       those terms); United States v. Zoebisch, 2013 WL 5719246, at *2 (D.N.J. Oct. 18,

       2013), aff'd, 586 Fed. Appx. 852 (3d Cir. 2014) (“As an agreement-in-principle

       had already been reached by the parties on February 24, 2012 [when on the



                                               9
Case 3:18-cv-13973-MAS-TJB Document 7-1 Filed 10/29/18 Page 13 of 22 PageID: 158



       record, the parties set forth material terms and agreed to them], Defendant's

       ‘buyer's remorse’ as to the terms of the Settlement Agreement into which he

       voluntarily and clearly stated his intention to enter does not justify reopening the

       case to permit litigation and reopen the case.”).

              Here, and by way of background, the parties entered into a valid agreement

       on March 2, 2018. This Agreement was memorialized in writing, reviewed by

       Plaintiff, read into the record before the ALJ, the ALJ voir dired Plaintiff

       regarding its terms, and Plaintiff swore – under oath – that she consented to the

       Agreement. Plaintiff, a licensed attorney, then signed the Agreement in the

       presence of the ALJ and opposing counsel. Further correspondence between the

       parties after execution of the agreement is subject to and addressed by both

       parties through the motions before the Court under docket 3:17-1143. (Document

       23 and 29). For the sake of brevity and judicial economy, the District will not

       reiterate those facts and arguments and will rely upon the briefing by both parties

       in that docket as to this issue.

              On March 23, 2018, the District’s Board of Education approved the

       Agreement at a public meeting and Plaintiff was subsequently issued a check in

       the amount of $42,194.00 pursuant to Paragraph 1 of the Agreement. Plaintiff

       has deposited that payment and has received the “benefit” of the bargain struck by

       the parties.



                                                10
Case 3:18-cv-13973-MAS-TJB Document 7-1 Filed 10/29/18 Page 14 of 22 PageID: 159



               After Plaintiff failed to perform on her obligations under the Agreement

       and dismiss the Complaint under docket 3:17-1143, however, the District became

       aware that Plaintiff did not believe she was bound by the terms of the Agreement

       and the District thereafter filed a Motion to Accept the Settlement to the ALJ. On

       May 17, 2018, the ALJ granted the District’s motion, and issued an order, stating

       that:

                     I have reviewed the terms of settlement and I FIND:

          1. The parties have voluntarily agreed to the settlement as evidenced by their
             signatures or their representatives’ signatures on [the agreement.]
          2. The settlement fully disposes of all issues in controversy between them and
             is consistent with the law.
             Therefore, I ORDER that the parties comply with the settlement terms and
             that these proceedings be concluded.

               After the ALJ entered this Order, Plaintiff filed a motion for

       reconsideration that was also denied as it was procedurally deficient and not

       cognizable under the IDEA, further confirming the validity of the Agreement.

       Parenthetically it is again noted that, as more fully briefed in Document 23 and 29

       under docket 3:17-1143, Plaintiff failed to timely appeal the final decision of the

       ALJ which is now final and cannot be appealed. However, assuming the Court

       finds that Plaintiff filed a timely appeal, even though it was filed more than 90

       days after the final order in that matter, there are no valid reasons to overturn the

       Agreement.




                                                11
Case 3:18-cv-13973-MAS-TJB Document 7-1 Filed 10/29/18 Page 15 of 22 PageID: 160



             In spite of the fact that Plaintiff has been ordered to comply with the terms

       of the Agreement and has already received the benefit of that Agreement in the

       form of $42,194.00, Plaintiff has still failed to fulfill her obligations. Namely,

       Plaintiff has not dismissed the Complaint pending before this Court under docket

       3:17-1143 – as she is required to pursuant to Paragraph 5 of the Agreement – and

       she has filed a separate action under the Amended Complaint in this docket

       alleging several new civil claims against the District and its employees. Both

       actions contravene the specific terms of the Agreement.

              The ALJ entered a valid, binding Agreement between the parties which

       requires Plaintiff to dismiss the action under docket 3:17-1143 and precludes her

       from filing the Amended Complaint in this docket.          All that Plaintiff has

       submitted in either docket to support her claims are the same type of bald

       assertions which are contradicted by the documentary evidence and are not

       sufficient to defeat an application pursuant to F.R.C.P. 12(b)(6).      Moreover,

       Plaintiff has accepted performance on the Agreement from the District yet seeks

       to vacate the portions of the Agreement that are inconvenient to her, namely the

       general waiver of claims which induced the payment by the District. In short,

       Plaintiff wants to keep the District’s payment of $42,194.00 – which represents

       her maximum cost for placing N.W. at the Lewis School for the 2017-2018

       school and which was given in exchange for a general waiver of all claims for



                                               12
Case 3:18-cv-13973-MAS-TJB Document 7-1 Filed 10/29/18 Page 16 of 22 PageID: 161



       that time period – while simultaneously alleging civil claims against the District

       and its employees that were waived as part of the Agreement. Such action

       contradicts the Agreement and must be dismissed.

             Finally, and as more fully briefed in Document 29-1 and Document 32

       filed under docket 3:17-cv-1143, Plaintiff is not entitled to or eligible for any

       claims beyond June 30, 2018. So as not to reiterate those arguments which have

       been fully briefed, the District incorporates those arguments as if fully set forth

       herein. In short, however, Plaintiff moved out of the jurisdiction of the District

       on or about June 2018 and, therefore, cannot allege any claims under the IDEA or

       any other law related to the District or its employees for any time after June 2018.

             In conclusion, assuming all of the facts contained in Plaintiff’s complaint

       are true, and granting Plaintiff all favorable inferences, Plaintiff cannot maintain a

       the claims asserted in the Complaint. It is undisputable that Plaintiff entered into a

       valid and binding settlement agreement waiving her rights to bring the claims in

       this Complaint, and by doing so, Plaintiff is in breach of the Agreement, and

       violation of the Order entered the ALJ.

             Accordingly, the District respectfully requests that this Court issue an order

       dismissing the Complaints in both dockets with prejudice as a result of the

       Agreement and Plaintiff’s subsequent move out of the jurisdiction of the District.

       Those two events preclude any viable claims made by Plaintiff as the Agreement



                                                 13
Case 3:18-cv-13973-MAS-TJB Document 7-1 Filed 10/29/18 Page 17 of 22 PageID: 162



       provides relief for all claims before June 30, 2018 and Plaintiff moved out of the

       jurisdiction of the District thereafter. The Complaint must be dismissed with

       prejudice.

             III.   SHOULD THE COURT INVALIDATE THE
                    SETTLEMENT AGREEMENT, THE ENTIRETY
                    OF THE COMPLAINT MUST BE DISMISSED FOR
                    FAILURE TO EXHAUST ADMINISTRATIVE
                    REMEDIES AND THE MATTER SHOULD BE
                    REMANDED     TO   THE     OFFICE    OF
                    ADMINISTRATIVE LAW FOR ADJUDICATION.

             Plaintiff’s Complaint should be dismissed because all claim brought under

       the IDEA or claims related to the education of a disabled student are subject to

       exhaustion of administrative remedies before commencing a civil action.

       Batchelor v. Rose Tree Media Sch. Dist., 759 F.3d 266, 271-73 (3d Cir. 2014).

       When a plaintiff’s claim is related to the identification, evaluation, or educational

       placement or a student with disabilities, the plaintiff must first exhaust the

       administrative remedies available at the state level. Id. at 274.

             In a Third Circuit appeal, the Circuit Court, while ultimately vacating the

       District Courts ruling on other grounds, agreed with the reasoning in the District

       Court’s decision to dismiss a civil complaint arising out of an appeal of a special

       education matter where the District Court held, “20 U.S.C. § 1400-1484a vests a

       District Court, ‘with jurisdiction only when a plaintiff has first followed the

       procedures set forth in the Act and exhausted the administrative remedies under



                                                14
Case 3:18-cv-13973-MAS-TJB Document 7-1 Filed 10/29/18 Page 18 of 22 PageID: 163



       the Act.’” Komninos by Komninos v. Upper Saddle River Bd. Of Educ., 13 F.3d

       775, 778 (3rd Cir. 1994). Therefore, in that matter, “’Plaintiffs not having yet

       exhausted the procedures required by the act,’ the District Court dismissed the

       Complaint for ‘lack of jurisdiction’.” Id. The Third Circuit agreed with the

       District Court’s decision noting that, “the fact that the pending administrative

       hearings are delving into many of the same factual issues presented to the District

       Court graphically illustrates the disadvantages of concurrent activity in two

       forums. Id. at 780.

             The purposes of the limited jurisdiction of Federal Courts is twofold, “to

       prevent the courts, through the avoidance of premature adjudication, from

       entangling themselves in abstract disagreements over administrative policies,”

       and secondly, “to protect the agencies from judicial interference until an

       administrative decision has been formalized and its effect felt in a concrete way

       by the challenging parties.” Abbott Labs. V. Gardner, 387 U.S. 136, 148-49

       (1967).

             There are limited exceptions to the requirement to exhaust administrative

       remedies, which the Third Circuit has provided are, where the administrative

       process would be futile or inadequate, where the issue presented is purely a legal

       question, or where exhaustion would work severe or irreparable harm on the

       litigant.” Komninos, 13 F.3d 775, at 778.



                                               15
Case 3:18-cv-13973-MAS-TJB Document 7-1 Filed 10/29/18 Page 19 of 22 PageID: 164



              In the instant matter and only in the event the Court determines that the

       Agreement is not valid and enforceable, the underlying due process petition

       would then be unresolved and would require adjudication before the OAL. This

       would require an automatic dismissal of the Complaint as the administrative

       remedies have not been exhausted. Plaintiff does not meet any of the exceptions

       outlined for exhaustion of the administrative remedies, has no evidence to show

       that the administrative process would be futile or ineffective, nor could Plaintiff

       demonstrate that there are no material facts in dispute. Lastly, this is clearly not

       an emergent matter where Plaintiff stands to incur severe harm because Plaintiff

       no longer resides within the District and is admittedly receiving special education

       services at another school district. The sole issue left between the parties would

       be a compensatory education claim for the 2017-2018 school year, which is not

       emergent.

              From a procedural perspective then, if the Court invalidates the

       Agreement, the underlying due process petition would require adjudication by the

       OAL, not this Court. The Agreement should be affirmed for the reasons set forth

       above and in the pending motions (Documents 29 and 32 of docket 3:17-1143).

       But if it is not, the Court must remand the matter for adjudication to the OAL and

       dismiss the remaining civil claims as Plaintiff has not yet exhausted her

       administrative remedies.



                                               16
Case 3:18-cv-13973-MAS-TJB Document 7-1 Filed 10/29/18 Page 20 of 22 PageID: 165



              Parenthetically, it is noted that the matter before the OAL would then be a

       determination as to the appropriateness of the District’s proposed program for the

       2017-2018 school year and if Plaintiff is entitled to reimbursement for placement

       at the Lewis School for that year. The maximum relief Plaintiff can receive in

       that due process petition is reimbursement of costs for the Lew School in the

       amount of $42,194.00 which, as explained throughout this application, the

       District has already provided Plaintiff in exchange for a general release of all

       claims against the District and its employees. If the Agreement is invalidated for

       the reasons articulated by Plaintiff, then there has not been a meeting of the

       minds, the District does not have a general waiver of claims for the 2017-2018

       school year, Plaintiff is not entitled to the aforementioned $42,194.00 (which

       must be returned to the District), and the matter would proceed to a full due

       process hearing on the appropriateness of the program.

              Consequently, the procedural and substantive relief submitted by Plaintiff

       is not viable or appropriate under the law. There is no viable scenario where the

       Agreement would be invalidated but Plaintiff would keep the $42,194.00 and this

       Court would adjudicate the civil claims in the Complaint. Rather, there are only

       two possible outcomes in this matter. First, as set forth above, the Court affirms

       the Agreement and the final decision by the ALJ. In this scenario, Plaintiff would

       keep the $42,194.00 and the Complaint would be dismissed with prejudice as



                                              17
Case 3:18-cv-13973-MAS-TJB Document 7-1 Filed 10/29/18 Page 21 of 22 PageID: 166



       Plaintiff already waived the right to raise such claims.      Second, the Court

       invalidates the Agreement. In that scenario, Plaintiff would be ordered to return

       the $42,194.00 and the underlying due process petition would be remanded for

       adjudication by the OAL. Only after that matter is adjudicated by the OAL, and

       Plaintiff exhausts her administrative remedies, would Plaintiff potentially

       maintain actionable civil claims.

              Therefore, in the unlikely event the Court invalidates the Agreement,

       Plaintiff’s Complaint must be dismissed and remanded back to the OAL for a

       determination on the merits as Plaintiff must exhaust her administrative remedies.

       The underlying matter would then proceed to a full hearing on the issue of the

       appropriateness of the District’s program for the 2017-2018 school year and

       whether Plaintiff is entitled to compensatory education for that school year.

       Accordingly, even if Plaintiff succeeds in invalidating the Agreement, the

       Complaint must be dismissed.




                                              18
Case 3:18-cv-13973-MAS-TJB Document 7-1 Filed 10/29/18 Page 22 of 22 PageID: 167



                                        CONCLUSION

             Because Plaintiff entered into a valid Agreement with the District waiving

       all claims through June 2018, accepted performance from the District, and

       relocated outside of the District, Plaintiff does not have any claims to bring before

       this Court. In the alternative, should the Court invalidate the Agreement, the

       Complaint must be dismissed for failure to exhaust administrative remedies.

       Therefore, the District respectfully submits that Plaintiff’s Complaints in both

       dockets must be dismissed with prejudice for failure to state a claim upon which

       relieve can be granted pursuant to F.R.C.P. 12(b)(6).



                                              Respectfully,

                                              PARKER McCAY P.A.
                                              Attorneys for Defendant,
                                              Princeton Public Schools

                                              By: /s/ BRETT E.J. GORMAN________
                                                  BRETT E.J. GORMAN, ESQUIRE

       Dated: October 29, 2018




                                                19
